MEMORANDUM1
Panagiotis Goutakolis appeals his convictions for sending threats to injure in interstate commerce in violation of 18 U.S.C. § 875(c). Goutakolis claims that the district judge improperly denied him his right to self-representation under Faretta v. *749California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we AFFIRM.
The parties are familiar with the facts and we therefore need not repeat them here except as necessary to explain our decision.
DISCUSSION
1. Standard of Review
Our precedent is somewhat unclear as to whether we review a district judge’s refusal to allow a defendant to represent himself de novo or for an abuse of discretion. See, e.g., United States v. George, 56 F.3d 1078, 1084 (9th Cir.1995) (noting uncertainty as to standard of review). However, we need not decide that issue here, because we conclude that the district judge’s decision not to allow Goutakolis to represent himself was correct even under de novo review.
2. Goutakolis Did Not Clearly and Unequivocally State That He Wished to Represent Himself.
In order to take advantage of the right to proceed pro se, a defendant must clearly and unequivocally indicate that he wishes to forego the right to counsel and proceed on his own behalf. See, e.g., United States v. Hernandez, 203 F.3d 614, 620 & n. 8 (9th Cir.2000). We require defendants to indicate their wish to proceed pro se clearly and unequivocally in order to protect them from giving up the right to counsel through “occasional musings on the benefits of self-representation.” Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir.1989).
Goutakolis did not clearly and unequivocally express a desire to represent himself. The hearing began with the court’s description of Goutakolis’s request as one “to reheve present counsel.” Shortly thereafter, the court stated “[i]t is not clear to me whether you are simply asking the court to get another counsel or you wish to represent yourself as counsel.” Instead of responding with a clear statement of what he was seeking, Goutakolis launched into a description of what his attorney would and would not do for him with regard to introducing into evidence some letters which Goutakolis considered important.
Additionally, at one point in the hearing, Goutakolis stated to the judge that he would “stand good and you will make your decision .” When the court asked directly, “And you are asking the court to let you represent yourself,” Goutakolis said neither yes nor no, but “I will abide by your honor and your decision whatever they are .” In effect, Goutakolis was asking the judge to make the decision for him. However, it is the defendant, not the judge, who must make the decision to proceed pro se.
Throughout the hearing, Goutakolis answered the judge’s questions not with clear statements of his desire to represent himself, but with descriptions of his differences with his appointed attorney or with questions of his own. The record drifts somewhat in his favor when the judge asked, “You want to represent yourself even though your English is not good enough to make the court understand you ... is that it?” and Goutakolis answered “it is.” However, shortly after making this statement, Goutakolis said: ‘Your Honor, in that case, at this time, because it would be a problem for the court and myself, too, to represent myself, the court can make its decision. But I will like to go tomorrow with Ms. Karlin as my attorney and the rest whatever.” Such a statement demonstrates that his alleged “request to proceed pro se ” was not clear and unequivocal; *750and we therefore AFFIRM the convictions.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.